department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil dear date cc pa apjp b01 mskeen genin-153691-01 this letter responds to your request dated date for information regarding whether the internal_revenue_service irs has incorporated by reference a requirement for an individual to file a form_1040 with the irs and a requirement for an employee to file a form_w-4 with their respective employer in addition you have also requested information about the requirements to file a form_1040 tax_return and for an employee to provide a form_w-4 to his respective employer as is discussed below regulations which are published in the federal_register require taxpayers to file a tax_return with the irs and require employees to provide a form_w-4 to their respective employer further all individuals who have received more than a statutorily determined amount of gross_income are required to file a tax_return finally all employees are required to provide a completed form_w-4 to their respective employer the federal_register publishes regulations promulgated with respect to the internal_revenue_code as is discussed below both the code and the regulations thereunder which are published in the federal_register require that an individual file a tax_return using the forms prescribed by the secretary of treasury and that an employee provide a form_w-4 to his respective employer with respect to the form_1040 all individuals who have received gross_income that exceeds their respective exemption deductions and standard_deduction are required_by_law to file an income_tax return sec_6012 such individuals are required to use the forms prescribed by the secretary sec_6011 sec_1_6011-1 of the regulations on income_tax the secretary has prescribed that the form_1040 is the form that individuals must use when they file a code sections that are published under title_26 are commonly referred to as the internal_revenue_code genin-153691-01 return 114_tc_136 steines v commissioner tcmemo_1991_588 based on the above both the code and the regulations thereunder require individuals to file a tax_return using the forms prescribed by the secretary in the case of an individual taxpayer the prescribed form is the form_1040 further employees are required to complete a form_w-4 and provide such form to their respective employer sec_3402 requires all employees to provide a withholding_exemption certificate to their employer which explains such individual’s marital status and the number of withholding exemptions claimed by the individual see also sec_31_3402_f_2_-1 of the regulations on employment_taxes and collection of income_tax at source the secretary has prescribed that the form_w-4 is the form that individuals must use when providing a withholding_exemption certificate to their employer sec_31 f - a of the regulations on employment_taxes and collection of income_tax at source finally there is no requirement that either the form_1040 or the form_w-4 be published in the federal_register see 83_tc_534 united_states of america v justis u s tax cas united_states v o’ferrall u s tax cas we hope that this information is helpful if you have any further questions please call michael skeen at sincerely __________________________ pamela w fuller senior technical reviewer administrative provisions and judicial practice procedure administration
